DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pending claims comprise claims 1-8 and 11-18.  Claims 9-10 and 19-20 have been canceled.  The pending claims comprise 2 groups of claims:
	1) method1: 1-8,   
2) system1: 11-18.
	They all appear to have similar scope.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) 101 Issue: None.
The claim deals with a technical system, a method for facilitating generation of a carbon offset of a recyclable item receiving data from at least one first device comprising an on-board diagnostic system (OBD) and the first device is associated with at least one vehicle and the CO2e offset value is from a distributed ledger, a generation of a carbon offset token based on the net CO2e offset, the minting of the carbon offset token, storing the carbon offset token in the distributed ledger and issuing the carbon offset token of a monetary denomination to the at least one stakeholder of the recyclable item, meet the “significantly more” and “additional element” test.
	2) 112, 2nd issue: 
	Upon further consideration and review, the rejections on Jan. 6, 2022, are withdrawn.  
3) 103 Rejection: Withdrawn.
Claim for a method/system for facilitating generation of a carbon offset of a recyclable item based on processing of the recyclable item as shown in independent (1) method1 claim 1, (2) system1 claim 11, is neither anticipated by, nor obvious in view of, 
(1) (1) HAMILTON, II et al. (‘868), 		USPAP 2010/0.127.868 in view of 
(2) VIJAYAN et al.				USP 2019/0.102.749, and
(3) ASHLEY et al.				US 2020/0.148.072, and 
(4) HAMILTON, II et al. (‘432)			US 8,738,432, and
(5) SOMMER, JR. et al.			US 2005/0.111.618, and 
(4) Applicant Admitted Prior Art (AAPA)	Specification, ¶¶ [002-003], 
since claimed invention, which teaches:
[7] generating, using the processing device, a carbon offset token based on the net CO2e offset, wherein the carbon offset token is associated with a monetary denomination of a plurality of monetary denominations;
[8] minting, using the processing device, the carbon offset token;
[9] storing, using the storage device, the carbon offset token in the distributed ledger;
[10] receiving, using the communication device, at least one recyclable item indication associated with the recyclable item from at least one second device associated with a recycling process of the -recyclable item, wherein the recyclable item is transported by the at least one vehicle comprising the at least one first device associated with the at least one second device, wherein the at least one recyclable item indication is received from the second device for identifying at least one stakeholder of the recyclable item;
[11] retrieving, using the storage device, at least one recyclable item data associated with the recyclable item from the distributed ledger, wherein the at least one recyclable item data is associated with the at least one recyclable item indication received from the at least one second device, wherein the at least one recyclable item data comprises a proof of provenance data of the -recyclable item, wherein the proof of provenance data comprises at least one of origin and ownership data; and [14] issuing, using the processing device, the carbon offset token of a monetary denomination to the at least one stakeholder of the recyclable item, 
which references neither disclose nor suggest.
The nearest Foreign Patent is WO-2017/017766-A1 but this foreign reference fails to teach the cited steps above.  See Notice of Reference Cited, IDS-892, filed Dec. 10, 2020.  
The nearest NPL is (1) Article “Life Cycle Inventory … Decision Support Methods Beyond the Waste Hierarchy”, by Joel Edwards, but this reference also fails to teach the cited steps above and other features.  See Notice of Reference cited, IDS-892, filed 8/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689